Citation Nr: 9913275	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to service-connected bilateral frozen feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
degenerative joint disease of the lumbosacral spine and 
peripheral neuropathy, both claimed as secondary to the 
veteran's service connected bilateral frostbite of the feet.  
The veteran filed a notice of disagreement as to both issues 
in May 1998, and the RO issued its statement of the case in 
June 1998.  In July 1998, a substantive appeal (VA Form 9) 
was received from the veteran.  In this communication, he 
effectively withdrew his appeal on the degenerative joint 
disease of the lumbosacral spine issue.   

In his notice of disagreement, the veteran indicated he is 
also seeking service connection for circulatory problems and 
chronic night pain.  Service connection for these claimed 
disorders has not been considered by the RO.  Moreover, in 
view of significant changes in the diagnostic criteria for 
residuals of cold injuries, the Board believes that this 
statement by the veteran may also constitute an implied claim 
of entitlement to an increased rating for his service-
connected bilateral frozen feet.  These matters are hereby 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
peripheral neuropathy as secondary to service-connected 
bilateral frozen feet is plausible. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
peripheral neuropathy as secondary to service-connected 
bilateral frozen feet is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Moreover, medical evidence of causation is 
also necessary to well-ground a secondary service connection 
claim.  See generally Reiber v. Brown, 7 Vet.App. 513 (1995).

A review of the February 1998 rating decision shows that the 
RO has denied the veteran's claim as not well-grounded.  
However, under the particular circumstances of this case, the 
Board believes that the claim should be viewed as well-
grounded.  

The Board first notes that there is clearly a medical 
diagnosis of peripheral neuropathy (including of the lower 
extremities).  Secondly, the veteran is already service-
connected for bilateral frozen feet.  This disability is 
rated under the provisions of Diagnostic Code 7122.  
Subsequent to the veteran's claim for secondary service 
connection for peripheral neuropathy, the diagnostic criteria 
for frozen feet underwent changes.  Significantly, an 
accompanying Note to Diagnostic Code 7122 was added to 
provide (among other things), that peripheral neuropathy 
shall be evaluated separately.  The Board believes that this 
added notation under the criteria of cold injury residuals is 
a recognition by VA of the possibility of a medical 
relationship between cold injury and peripheral neuropathy.  
The fact that this notation was added to the regulation, 
while not determinative in itself of a causal relationship, 
does suggest a plausible claim capable of substantiation.  
The Board therefore finds that this particular secondary 
service connection claim is well-grounded.  


ORDER

The veteran's claims of entitlement to service connection for 
peripheral neuropathy as secondary to service-connected 
bilateral frozen feet is well-grounded.  The appeal is 
granted to this extent subject to the following remand 
portion of this decision. 



REMAND

The doctrine of reasonable doubt is not applicable in 
determining whether the veteran has met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  However, 
once a claim has been found to be well-grounded, a review of 
the merits of the claim must be conducted, and such review 
requires consideration of the reasonable doubt provisions of 
38 U.S.C.A. § 5107(b).  Since the RO has denied the veteran's 
claim as not well-grounded, there has not been such a review 
of the merits by the RO including consideration of 38 
U.S.C.A. § 5107(b).  Accordingly, the Board may not properly 
proceed with appellate review of the merits of the case at 
this time.  See generally Bernard v. Brown, 4 Vet.App. 384 
(1993). 

Moreover, upon finding the claim to be well-grounded, the 
statutory duty to assist the veteran arises.  38 U.S.C.A. 
5107(a).  In this regard, the Board is unable to tell from 
the claims file whether the examiner who conducted the 
November 1997 VA examination regarding peripheral neuropathy 
was requested to offer an opinion as to the possible 
relationship between the peripheral neuropathy and the 
service-connected bilateral frozen feet.  Under the 
circumstances of this case where the possibility of a 
relationship has been recognized by regulation, the Board 
believes that the duty to assist the veteran requires a 
specific request for clarification of this medical question. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records 
documenting ongoing treatment which are 
not already in the claims file should be 
made of record. 

2.  The veteran should be scheduled for a 
special VA examination to ascertain 
whether his peripheral neuropathy is 
related to his service-connected 
bilateral frozen feet.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The examiner should be 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran's peripheral neuropathy 
is due to or has been aggravated by his 
service-connected bilateral frozen feet.  
A detailed rationale for all opinions 
offered would be of great assistance.  

3.  The RO should then review the 
expanded record and determine on the 
merits whether secondary service 
connection is warranted for peripheral 
neuropathy under 38 C.F.R. § 3.310 and in 
view of Allen v. Brown, 7 Vet.App. 439 
(1995).  If the RO's determination is 
adverse to the veteran, then the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be reviewed to the Board. 

The purpose of this remand is to assist the veteran and to 
ensure due process of law.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the appeal.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

